Name: Commission Regulation (EC) No 2056/1999 of 29 September 1999 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities30. 9. 1999 L 255/27 COMMISSION REGULATION (EC) No 2056/1999 of 29 September 1999 on the issuing of system B export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 2200/96 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 1303/1999 (2), and in particular Article 5(6) thereof, (1) Whereas Commission Regulation (EC) No1304/1999 (3), as last amended by Regulation (EC) No 1504/1999 (4), fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; (2) Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of shelled hazelnuts, oranges, lemons, table grapes, apples for destination groups F03 and F04 and peaches and nectarines; (3) Whereas as a consequence, for system B licences applied for between 1 July 1999 and 15 September 1999, a rate of refund which is lower than the indicative rate should be fixed for shelled hazelnuts, oranges, lemons, table grapes, apples for destination groups F03 and F04 and peaches and nectarines; HAS ADOPTED THIS REGULATION: Article 1 The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 1 July 1999 and 15 September 1999, by which the quantities applied for and the rates of refund applic- able must be multiplied, shall be as fixed in the Annex hereto. The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10(4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations. Article 2 This Regulation shall enter into force on 30 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 292, 15.11.1996, p. 12. (2) OJ L 155, 22.6.1999, p. 29. (3) OJ L 155, 22.6.1999, p. 30. (4) OJ L 175, 10.7.1999, p. 5. EN Official Journal of the European Communities 30. 9. 1999L 255/28 ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 1 July and 15 September 1999 Product Destination or group of destinations Percentage for the issuing of licences Rate of refund (EUR/tonne net) Tomatoes A01 100 % 20,0 Shelled almonds A01 100 % 50,0 Mazelnuts in shell A01 100 %  Shelled hazelnuts A01 100 % 109,4 Walnuts in shell A01 100 %  Oranges F01, F02, F05 100 % 42,9 Lemons A01 100 % 34,9 Table grapes A01 100 % 20,1 Apples F01 100 % 36,1 F02 100 % 40,0 F03, F04 100 % 34,4 Peaches and nectarines A21 100 % 24,6